Title: From George Washington to William Pearce, 7 December 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Decr 7th 1794
        
        Your letter of 30th Ulto, with the weekly reports, came safely to hand.
        By mistake, the sum of £300 was omitted in the charges against my bond, to Mr Lund Washington; as you have discovered in the above letter. By my mode of settling the bonded account, he will be £7.10.8 in my debt—and by the mode he proposes, I shall be £51.12.11. in his debt. Which of these is the mode by which a

Court of Law, or Equity, would settle it, I neither know, nor shall try; all that I can say on the subject, I have already said in my letter to him—viz.—that Mr John Mercer settled my acct with his father’s & Brothers Estates by charging me interest on all his payments; and when I objected thereto, he said it was the method by which the Chanceller in Virginia settled matters of a like nature; which was confirmed by Mr Randolph, who was well acquainted with the practice of that Court. However, as I am determined to have no dispute on the subject, Mr Washington may settle it by which account he pleases both are enclosed—or by striking a medium between the two methods, as shall be most agreeable to his own ideas of justice. Take up my bond, and after tareing my name from it, send it to me. Let all the accounts between him & me be finally closed—and unless there is an absolute occasion for it, do not run me to the expence of smiths work there, or elsewhere, in future.
        After you have discharged this account—and such others as are known to be due, from me, place the surplus of the money in the bank of Alexandria, and give me the amount of the sum. But on second thoughts, there will be your own wages—the wages of the Overseers—&ca which will be due in a very little time. Let all be paid—for I never like to be in debt to any one—or have any money in my possession that another has a right to call for. You had better therefore pay all these off—detain what is due to yourself—and not close, or transmit your accounts until these are done, and the year is ended, that your next, and every account may commence with the new year.
        In my last, I desired that my Wheat might all be manufactured and held in readiness for the first good market that shall offer, of which keep me advised. The price of Superfine flour at this place is 65/ pr Barl and that of fine 62/ & 62/6—Wheat from 9/6 to 12/6 according to quality.
        As your crop of fodder this year has been great, and got in good season—and much more grass than usual cut, I flatter my self you will have a good deal of hay for sale. Be this, however, as it may, do not sell close until you are able to see your way through the winter clearly. I wish that my horses, & stock of every kind should be fed with judicious plenty & œconomy; but without the least profusion or waste. And be particularly attentive whilst you are feeding away the Potatoes to reserve an ample

stock of them for seed; as also of Turnips. If there came no more than 600 bushels of Potatoes from the field No. 4 & the lots, at Dogue run, the crop must have been a very indifferent one at that place; but I was more anxious to know how many bushels grew in the field No. 4 that I might compare it with the yield of the same field in Corn.
        I think it would be no unsatisfactory experiment to fat one bullock altogether with Potatoes; another, altogether with Indian meal; and a third with a mixture of both: keeping an exact account of the time they are fatting, and what is eaten of each, and of hay, by the different steers; that a judgment may be formed of the best, and least expensive mode of stall feeding beef for market, or for my own use.
        You will recollect, that when No. 5 comes into tillage (which I believe it is to do in course, next year) that the Woods within the fence is to be cleared up, and prepared also, for Corn, in order to supply the place of the two lots by the Barn, & the barn yard itself, which were taken from that field.
        I intended that the sheds at that farm, which were intended to be erected on the brick foundations adjoining the two Corn houses, should be shingled with cyprus, & mention it now, that it may not be misunderstd when the work is gone about.
        As the wood on my four mile run tract, is the principal value of it, I would not have you delay enquiring into the nature of the tresspasses; nor in punishing of those who are guilty of them, if the proofs are clear.
        How does the new race at the Mill progress? & when do you conceive it will be fit for use?
        How does James Donaldson conduct himself? Does he appear to understand well those kinds of work which he professes to have been particularly bred to? And has he moved into the house below the hill? caution him against familiarities with the Negros.
        I perceive by your last letter that you have moved your family to the ferry, but have left a bed for yourself in the end of the Store. If you had liked it better it would have been quite agreeable to me that you should have retained a room in the house—the one in which I believe you were accustomed to lodge—but do in this matter as is most agreeable to yourself.
        What was expressed in a former letter respecting the manner

of treating visitors to Mount Vernon, was laid down as a general rule; but persons not always recommended, or introduced in the manner I described in that letter, may go there, who are entitled to equal civilities; & in such cases you must be governed by your own judgment; and in this I have so much confidence as to rely on it; being well convinced that your regard for propriety will not suffer any misapplication of the means that may be committed to your care, & as far as it is practicable, that you will not suffer the Servants to misapply them. Therefore, for such occasions, and for the use of the sick, I desire you will lay in a box of claret, and some lisbon, or Tenerif wine, that my Madeira may be reserved, as it is old, and not easy to be replaced, for my own use when I get home. I remain your friend & well wisher
        
          Go: Washington
        
      